t c memo united_states tax_court terri l and austin w hartsock petitioners v commissioner of internal revenue respondent docket no filed date stuart levine for petitioners karen lynne baker for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in and accuracy-related_penalties under sec_6662 a on petition- 1petitioners filed their petition with the court and ap- peared at trial pro sese on date after the trial in this case stuart levine entered his appearance 2all section references are to the internal_revenue_code continued ers’ federal_income_tax tax as follows year deficiency dollar_figure big_number accuracy-related_penalty dollar_figure big_number the issues remaining for decision are are petitioners entitled for each of the years at issue to deduct gambling_losses in excess of the deduction allowed by respondent for each such year we hold that they are not are petitioners liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners terri l hartsock ms hartsock and austin w hartsock mr hartsock resided in frederick maryland at the time they filed the petition around mr hartsock incorporated his business known as the frederick painting company since that time he and ms hartsock have been employed by that company during the years at issue petitioners did not have a mortgage loan with respect to their residence and therefore did not have any mortgage loan expenses nor did petitioners have continued code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure very many other expenses during those years during and petitioners made a number of trips to atlantic city new jersey atlantic city where they inter alia gambled at slot machines at various gambling establish- ments including tropicana trump taj mahal resorts atlantic city and harrah’s during and petitioners did not maintain the records required by the code to substantiate any gambling_losses that they incurred during each of those years for harrah’s issued to mr hartsock at least three substitute forms in lieu of forms w-2g certain gambling winnings harrah’s substitute form w-2g with respect to the fol- lowing respective dates august and and date harrah’s substitute form w-2g issued to mr hartsock with respect to date showed inter alia the follow- ing gross winnings of mr hartsock from each of several slot machines that he played at harrah’s the time of such gross winnings from each such machine and the minimum amount required to be wagered in each such machine 3during ms hartsock traveled with her parents and without mr hartsock to atlantic city where she gambled at at least one gambling establishment 4the instructions for form w-2g certain gambling winnings with respect to stated in pertinent part if the gam- bling winnings not reduced by the wager from a slot machine are dollar_figure or more they are reportable gambling win- nings gross winnings time of gross winning minimum amount required to be wagered dollar_figure big_number big_number big_number dollar_figure p m p m p m p m a m dollar_figure harrah’s substitute form w-2g issued to mr hartsock with respect to date showed inter alia the follow- ing gross winnings of mr hartsock from each of several slot machines that he played at harrah’s the time of such gross winnings from each such machine and the minimum amount required to be wagered in each such machine gross winnings dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure time of gross winnings p m p m p m p m a m a m a m a m minimum amount required to be wagered dollar_figure harrah’s substitute form w-2g issued to mr hartsock with respect to date showed inter alia the following gross winnings of mr hartsock from each of several slot machines that he played at harrah’s the time of such gross winnings from each such machine and the minimum amount required to be wagered in each such machine gross winnings time of gross winnings minimum amount required to be wagered dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure p m p m a m a m a m a m a m a m a m a m a m dollar_figure on date in exchange for cash mr hartsock issued three checks totaling dollar_figure payable to marina associ- ates a company that handled the casino credit for harrah’s on date in exchange for cash mr hartsock issued three checks totaling dollar_figure payable to marina associates and one dollar_figure check payable to t t m a a company that handled the casino credit for trump taj mahal we shall sometimes refer collectively to the respective checks that mr hartsock issued to marina associates on august and and to t t m a on date as mr hartsock’s checks shortly after mr hartsock issued mr hartsock’s checks to marina associates and t t m a those organizations presented such checks to mr hartsock’s bank frederick county national bank for payment from funds in his bank account petitioners timely filed form_1040 u s individual_income_tax_return for each of their taxable years and peti- tioners’ return and petitioners’ return respectively in petitioners’ return petitioners reported the following income income wages salaries tips etc taxable interest ordinary dividends capital_gain or loss rental real_estate royalties partnerships s_corporations trusts etc other income total income amount 1dollar_figure big_number big_number big_number 2big_number dollar_figure 1of the dollar_figure of total wages reported in petitioners’ return the frederick painting company paid dollar_figure to mr hartsock and dollar_figure to ms hartsock 2the parties agree that the dollar_figure of other income reported in petitioners’ return consisted solely of peti- tioners’ gambling winnings in petitioners’ return petitioners claimed itemized_deductions totaling dollar_figure included in those itemized deduc- tions was a deduction for dollar_figure of claimed gambling_losses in petitioners’ return petitioners reported the following income income wages salaries tips etc taxable interest ordinary dividends capital_gain or loss rental real_estate royalties partnerships s_corporations trusts etc other income total income amount 1dollar_figure big_number big_number 3big_number dollar_figure 1of the dollar_figure of total wages reported in petitioners’ return the frederick painting company paid dollar_figure to mr hartsock and dollar_figure to ms hartsock 2in schedule d capital_gains_and_losses petitioners re- ported a net_short-term_capital_loss of dollar_figure and a net long- term capital_gain of dollar_figure 3the parties agree that the dollar_figure of other income reported in petitioners’ return consisted solely of peti- tioners’ gambling winnings in petitioners’ return petitioners claimed itemized_deductions totaling dollar_figure included in those itemized deduc- tions was a deduction for dollar_figure of claimed gambling_losses respondent issued to petitioners a notice_of_deficiency notice for their taxable years and in that notice respondent disallowed the gambling loss deductions of dollar_figure and dollar_figure that petitioners claimed in petitioners’ return and petitioners’ return respectively in the notice respondent also determined that petitioners are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 because of sec_6662 opinion claimed gambling_losses at trial respondent conceded that petitioners incurred gambling_losses of dollar_figure and dollar_figure during and respectively and that they are entitled to deduct such losses for those respective years we must decide whether petitioners are entitled for each of the years at issue to deduct gambling_losses in excess of the deduction allowed by respondent for each such year sec_165 permits a taxpayer to deduct losses from wagering transactions to the extent of the winnings from such transactions the taxpayer bears the burden of proving entitle- ment to such a deduction 68_tc_867 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs it is petitioners’ position that the burden_of_proof with respect to the claimed gambling loss deductions at issue has shifted to respondent under sec_7491 that is because according to petitioners they introduced credible_evidence that they suffered extensive gambling_losses in it is respon- dent’s position that the burden_of_proof has not shifted to respondent under sec_7491 the burden_of_proof shifts to the commissioner of internal revenue commissioner with respect to the commissioner’s deter- mination of a deficiency if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertain- ing any such deficiency and complies with the requirements of sec_7491 including the requirements inter alia that the taxpayer has complied with the requirements of the code to substantiate any item and the taxpayer has maintained all records required by the code see sec_7491 a and b on the record before us we find that petitioners have not introduced credible_evidence within the meaning of sec_7491 with respect to the respective amounts of their claimed gambling_losses for the years at issue and have not complied with the requirements of sec_7491 and b on that record we find that the burden_of_proof has not shifted to 5it is not clear whether petitioners are claiming that the burden_of_proof has shifted to respondent under sec_7491 with respect to their claimed gambling loss deductions for both of their taxable years and or only with respect to the claimed gambling loss deduction for their taxable_year in any event as discussed below we hold that the burden_of_proof has not shifted to respondent under sec_7491 with respect to either year at issue respondent under sec_7491 with respect to the claimed gambling loss deductions at issue we turn now to whether petitioners are entitled for each of the years at issue to a gambling loss deduction in excess of the deduction allowed by respondent for each such year to support their position that they are entitled to such a greater deduction for each year at issue petitioners rely on the testimony of mr hartsock the respective harrah’s substitute forms w-2g with respect to august and and date mr hartsock’s checks dated date totaling dollar_figure payable to marina associates mr hartsock’s checks dated date totaling dollar_figure payable to marina associates mr hartsock’s dollar_figure check dated date payable to t t m a and certain documents workpapers that petitioners prepared and that purport to show how petitioners estimated the respective amounts of money that they gambled and lost in slot machines at harrah’s on each of those dates respondent counters that petitioners have failed to carry their burden of showing that they are entitled for each of the years at issue to a gambling loss deduction in excess of the deduction allowed by respondent for each such year on the 6petitioners acknowledge as they must that they are enti- tled for each of the years at issue to deduct gambling_losses only to the extent of their gambling winnings for each such year see sec_165 record before us we agree with respondent petitioners’ focus at trial and on brief is on the gambling_losses that they contend they incurred during the years at issue at harrah’s mr hartsock testified that petitioners calculated their claimed gambling_losses at harrah’s by using the minimum amount required to be wagered in each slot machine that they played at harrah’s as shown on the respective harrah’s substitute forms w-2g with respect to august and and date the respective times of gambling winnings as shown on such respective forms and the respective amounts that they estimated they would have been able to wager within a minute in each such slot machine that they played at harrah’s if they had played two coins at one time in support of mr hartsock’s testimony 7according to petitioners the gambling_losses allowed by the respondent for both years in question were those incurred at all of the casinos that the petitioners gambled in during those years except for harrah’s 8as we understand the way in which petitioners calculated their claimed gambling_losses at harrah’s petitioners multiplied the number of minutes between gambling winnings at a dollar_figure slot machine or a dollar_figure slot machine as reflected on the respective harrah’s substitute forms w-2g with respect to aug and and date by the amount that they estimated they would have been able to wager within a minute in such a dollar_figure slot machine or such a dollar_figure slot machine if they had played two coins at one time mr hartsock testified that he would have been able to wager within a minute dollar_figure give or take dollar_figure in a dollar_figure slot machine and dollar_figure in a dollar_figure slot machine mr hartsock testified that petitioners reduced the amount so calculated to reflect that they would not have been constantly wagering in slot machines that they were playing because they would have stopped wagering to light up cigarettes get drinks or talk with others petitioners rely on inter alia certain workpapers that they prepared and that purport to show how they calculated the gam- bling losses that they contend they incurred at harrah’s during we have serious reservations about the reliability of the self-serving and uncorroborated workpapers on which petitioners rely we also have serious reservations about the reliability 9for example one of the workpapers that petitioners pre- pared purports to show their estimate of the gambling_losses that they incurred at harrah’s on aug and the total gambling winnings shown on that workpaper for those dates are different from the total gambling winnings shown on the respective harrah’s substitute forms w-2g with respect to those dates and on another workpaper that petitioners prepared and that purports to show the total of petitioners’ gambling winnings at harrah’s on aug and as reflected on such respec- tive forms with respect to aug and as well as other gambling winnings that petitioners claim they had at harrah’s on such dates and that are not reflected on such respective forms moreover one of the workpapers that petitioners prepared purports to show their estimate of the gambling_losses that they incurred at harrah’s on date the total gambling winnings shown on that workpaper for that date are different from the total gambling winnings shown on harrah’s substitute form w-2g with respect to date and on another workpaper that petitioners prepared and that purports to show the total of petitioners’ gambling winnings at harrah’s on date as reflected on harrah’s substitute form w-2g with respect to that date as well as other gambling winnings that petitioners claim they had at harrah’s on such date and that are not reflected on such form another example of the unreliability of petitioners’ workpapers is that one of those workpapers indicates that peti- tioners estimated that mr hartsock wagered in a dollar_figure slot ma- chine and lost before any reduction for time spent not wagering dollar_figure during what they computed to be a 19-minute period between p m and p m on date however the continued of the methodology that petitioners contend they used as re- flected on such workpapers to estimate the gambling_losses that they claim they incurred at harrah’s on august and and september dollar_figure we are unwilling to rely on mr hartsock’s self-serving and uncorroborated testimony and the self-serving and uncorroborated workpapers that petitioners prepared in order to establish that they incurred gambling_losses at harrah’s on certain dates during petitioners presented no evidence in continued time interval between p m and p m i sec_29 minutes not minutes moreover mr hartsock testified that he would have been able to wager within a minute only dollar_figure in a dollar_figure slot machine or at most dollar_figure in a 19-minute period and at most dollar_figure in a 29-minute period an additional example of the unreliability of petitioners’ workpapers is that one of those workpapers indicates that peti- tioners estimated that mr hartsock wagered in a dollar_figure slot machine and lost before any reduction for time spent not wager- ing dollar_figure during what they computed to be a 35-minute period between a m and a m on date however the time interval between a m and a m i sec_25 minutes not minutes 10for example petitioners have failed to establish that they gambled during each time interval between gambling winnings shown on the respective harrah’s substitute forms w-2g with respect to aug and and date at the same slot machine from which they received gambling winnings at the end of each such time interval as shown on such forms nor have petitioners persuaded us that they would have been able to wager within a minute the respective amounts that they claim they wagered in a dollar_figure slot machine ie dollar_figure and a dollar_figure slot machine ie dollar_figure in addition petitioners did not provide a specific and acceptable explanation as to how they calculated the respective amounts of time that they assert they did not spend playing slot machines to smoke cigarettes get drinks and talk with others which time they assert they used to reduce their claimed gambling_losses at harrah’s support of their claim that they incurred gambling_losses at harrah’s during dollar_figure based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of the years at issue to a gambling loss deduction in excess of the deduction allowed by respondent for each such year accuracy-related_penalty respondent determined that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 11assuming arguendo that petitioners had carried their burden_of_proof with respect to their claim that they had gam- bling losses for each year at issue in excess of the gambling_losses allowed by respondent for each such year on the record before us we find that petitioners have failed to provide sufficient evidence on which the court would be able to make an estimate of the total amount of gambling_losses sustained for each such year cf 39_f2d_540 2d cir in this connection we note that we find the cases on which petitioners rely here and in which the court relied on cohan to estimate the amount of gambling_losses sus- tained in each such case to be materially distinguishable from the instant case and their reliance on those cases to be mis- placed see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose that penalty 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent deter- mined for petitioners’ taxable years and respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id in the instant case petitioners’ underpayment for each of the years at issue is attributable solely to their claimed gambling loss deduction for each such year petitioners concede that they did not keep the records required by the code to substantiate each such loss deduction failure to keep adequate_records is evidence not only of negligence but also of inten- tional disregard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 on the record before us we find that respon- dent has met respondent’s burden of production under sec_7491 on that record we further find that petitioners have failed to carry their burden of showing that they were not negligent and did not disregard rules or regulations or other- wise did what a reasonable person would do with respect to the underpayment for each of the years at issue on the record before us we also find that petitioners have failed to carry their burden of showing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for each of the years at issuedollar_figure see sec_12on the instant record we also find that petitioners have failed to carry their burden of showing that the respective underpayments for the years at issue are attributable to their reliance on a professional such as an accountant see sec continued c based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decision will be entered under rule continued b income_tax regs
